DETAILED ACTION
           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please refer to Claim Objections.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polygonal frame must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Claim Rejections - 35 USC § 112
Claims 4,7 ,12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The use of “and/or” language renders the claim indefinite as it is not clear if the limitations after and/or are included or excluded in the claim. 
Claim 12 recites the limitation "is arranged on to which bushes can be pushed for positioning the LED modules" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. There is no mention of bush or bushes in claim 1 from which claim 12 depends. Claim 15 recites “the bush” and “the assembly” in line 1.There is insufficient antecedent basis for this limitation in the claim. There is no mention of bush or assembly in claim 1 from which claim 15 depends. 
As best understood, the following rejection applies. 


Claim Objections
Claims 1,8,10, 12 and 15 are objected to because of the following informalities:  Claims 1, 8 and 12 recite “bush” and claim 15 recites bushes. Bush has several definitions such as a “woody plant, shrub, and fox tail, to branch thickly or to set bushes (horticulture) for. Bushing is .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5,6,10 and 15 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Wendt al (WO 2010/119378).

Regarding claim 1, Wendt discloses a luminaire(1), comprising at least one retaining element (11)  to which at least one LED module (10) is pivotably fastened(fig. 1), and to which a voltage can be supplied via leads (14), the  least one LED module  has an approximately triangular, flat basic form, a lateral surface being fitted with LEDs(Figs.3, 4b, 6a-6c), preferably power LEDs, and the rear side of the LED module  being designed to emit thermal 

Regarding claim 2, in that a plurality of LED modules (10) is joined and connected in a strip form via the retaining element (Fig. 13a)).

Regarding claim 3,the at least one LED module (10) can be supplied with a supply voltage via a cable connection, or that a plurality of LED modules (10) are interconnected and can be supplied with a supply voltage at least via a cable connection. Regarding the recitation of a cable connection to provide power to the LED module(s), Wendt recites “in the drawings, less relevant features like electrical cables, etc. have not been shown for the sake of clarity’ under the description of figure 14. Because of the mention of electrical cables, it is inferred that there are electrical cables connecting/connected to the module(s). 

Regarding claim 5, the at least one LED module can at least partially be pivoted around the frame (6b, 6c).

Regarding claim 6, the LED modules are alternately oriented with a triangle apex in opposite directions (Fig.3).

Regarding claim 10, that the at least one LED module is equipped with eyes (102a-102c)) which receive a retaining element (11) in the form of a tube.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wendt.

 Regarding claim 13, the rear side of the LED modules has heat dissipating properties. Wendt does not clearly disclose the rear side as having cooling fins (6, 15). Regarding using cooling fins as a heat dissipating means on the LED modules of Wendt, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify Wendt with cooling fins in order to dissipate head from the LED modules, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using cooling fins as a means for dissipating heat from the rear of an LED module would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, since it is old and well known in the art. 

Regarding claim 14, Wendt discloses that a controller can that the light elements can be controlled for color and intensity and pattern shapes. Wendt does not specifically RGB colors. Regarding the use of RGB LEDS in the device of Wendt, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use RGB LEDs I the device of Wendt, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, using RGB LEDS in the device of Wendt would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application, especially since the practice is old and well known in the illumination art in order to produce a predetermined color output. .
Allowable Subject Matter
Claims 4,8,9,11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.